DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to control a vehicle to vehicle data transmission mode.
		Kazmi et al (US 20180212746 A1) discloses to select a mode of operation for a wireless terminal based on the number of retransmission. A full duplex (FD) mode is selected when the number of retransmission is less than a threshold and a half duplex (HD) mode is selected when the number of retransmission is greater than a threshold. Moreover, half duplex or full duplex mode of operation can also be selected based on the self-interference suppression capability of the wireless terminal (Fig. 2-3, Par 0030-0031, Par 0037-0042, Par 0062-0065, Par 0072-0073, Par 0083-0087).
		Kazmi does not disclose to activate a full duplex transmission mode based on satisfying one of the two conditions C1 and C2. 
		Shimizu et al (US 10491312 B1) discloses an interference reduction system to reduce interference in V2X communication. The interference reduction system eliminates adjacent channel interference, self-interference and combination interference by using a cancellation sequence to accurately receive wireless messages in a V2X communication environment. This interference reduction system enables a device to operate in a full duplex mode (Col 1, Line 60-67, Col 2, Line 1-67, Col 3, Line 1-11, Col 35, Line 18-58).
		Shimizu does not disclose to activate a full duplex transmission mode based on satisfying one of the two conditions C1 and C2. 
		Baghel et al (US 20190098649 A1) discloses to monitor interference in V2X communication and selects transmission power and transmission channel for V2X transmission based on the level of interference (Fig. 7-8, Fig. 11, Par 0083-0084, Par 0089-0092, Par 0104, Par 0111-0112).. 
		Baghel does not disclose to activate a full duplex transmission mode based on satisfying one of the two conditions C1 and C2.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473